OPINION — AG — ** EMPLOYMENT AGENCIES — LICENSING ** IF ANY PERSON CHARGES A FEE FOR PROCURING EMPLOYMENT FOR A WORKMAN, AND DOES 'NOT' PAY FOR WAGES, SOCIAL SECURITY, UNEMPLOYMENT AND WORKMEN'S COMPENSATION INSURANCE, AND DOES 'NOT' ASSUME RESPONSIBILITY FOR THE ACTS OF WORKMAN WHO IS PLACED UNDER THE TOTAL SUPERVISION OF THE THIRD PERSON, THEN THAT PERSON IS SUBJECT TO THE PROVISIONS OF 40 O.S. 53 [40-53](A) AND IS REQUIRED TO BE LICENSED AS AN EMPLOYMENT AGENCY IN THE STATE OF OKLAHOMA, REGARDLESS OF THE NUMBER OF DAYS OF EMPLOYMENT OF THE WORKMAN BY THE THIRD PARTY. (EMPLOYMENT AGENCY, LICENSE) CITE: 40 O.S. 52 [40-52](G) (STEVEN E. MOORE)